Citation Nr: 1614647	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to increased ratings for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with major depressive disorder and recurrent panic disorder, evaluated as 30 percent disabling prior to January 14, 2014, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in December 2014 and December 2015, and was remanded each time in order to obtain the Veteran's VA medical treatment records.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of service connection for traumatic brain injury has been raised by the record in an April 2009 statement by the Veteran, and was referred for adjudication by the Agency of Original Jurisdiction (AOJ) in December 2014.  It has not been adjudicated by the AOJ and is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT


The Veteran filed a claim for an increase in September 2006.  During the entire time period on appeal, the Veteran's psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, irritability, chronic sleep impairment, passive suicidal ideation, and panic attacks.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and recurrent panic disorder were met from the date of the claim for an increase on September 1, 2006, until January 13, 2014.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and recurrent panic disorder were not met for any period of time during the appeal period.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The Veteran filed a claim for an increased rating for his psychiatric condition on August 30, 2006.  He received a 30 percent rating prior to January 14, 2014, and a 50 percent rating thereafter for PTSD, under Diagnostic Code 9411, 38 C.F.R. § 4.130.  As an initial matter, the Board notes that the Veteran's representative raised the issue of an earlier effective date for PTSD during the October 2014 Board hearing.  Effectively, the Veteran asserts that consideration of his PTSD symptomatology dating back to the filing of his increased rating claim would warrant a higher disability rating.  In that regard, the Board assures the Veteran that all of his psychiatric symptomatology is being considered for the entire time period on appeal.

Under that Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, without routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).
 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
 
A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.
 
A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The evidence concerning the severity of the Veteran's PTSD comes from his VA medical treatment records, statements provided by the Veteran and his wife, and VA examinations conducted in November 2006, April 2011, and January 2014.  The record shows that during the entire time period on appeal, the Veteran's PTSD has been primarily manifested by depression, sleep impairment, periods of anxiety, irritability, and nightmares.  He has also periodically reported having low energy, decreased interest in activities, decreased appetite, and feelings of detachment from others.  With regard to sleep impairment, the Veteran reported in July 2009 that he was only getting three to four hours of sleep per night; however, his sleep is documented to be improved when taking Trazadone.  See April 2011 VA examination.

As to familial relationships, the Veteran has consistently maintained a good relationship with his wife.  Although the Veteran has no living relatives from his nuclear family, he has maintained a relationship with his wife's family.  VA treatment record dated October 28, 2009; January 2014 VA examination.  With regard to other social relationships, the Veteran reported having several close or good friends early in the period on appeal.  See November 2006 and April 2011 VA examinations.  However, during the January 2014 VA examination, the Veteran reported that his personality had driven away some of his friends.  The Veteran was also noted to participate in social events at the Vet Center and contribute to discussions in group therapy.  See VA treatment records dated April 16, 2009, and February 28, 2011.

As to occupational impairment, the Veteran has been unemployed since approximately 1997 due to his non-service-connected rheumatoid arthritis.  See e.g., November 2006 VA examination.  The Veteran has not reported having had any problems while working due to his psychiatric condition.  The April 2011 VA examiner noted that the Veteran retains the ability to interact with coworkers and supervisors, and that there does not appear to be any reason from a psychiatric standpoint why he should not be able to sustain employment.  The record also shows that the Veteran continues to play gigs as a musician at least three times per year.  See January 2014 VA examination.  

As to effect on daily activities, the Board notes that the Veteran has complained of declining interest in activities he used to enjoy.  However, he continues to enjoy playing music, cooking and spending time on the computer.  November 2006, April 2011, and January 2014 VA examinations.

His records further reflect that his speech and thought processes have been consistently normal, and his judgment and insight are generally noted to be fair.  His memory, concentration and attention have consistently been documented as intact, other than minor concentration and memory problems at the April 2011 VA examination.  At all medical appointments, the Veteran was noted to be fully oriented, with normal hygiene and appearance.  At no time was there evidence of hallucinations, delusions, or homicidal ideation.  The Board notes that there is evidence of passive suicidal ideation.  Specifically, the Veteran has had thoughts that he would be better off dead, or wishes that he could die.  However, he has consistently denied active suicidal ideation or any intent to harm himself, and his mental health providers have not found him to be a risk of harm to himself at any time.  See VA treatment records dated July 28, 2009, September 8, 2009; January 2014 VA examination.

The most significant symptom of record is the Veteran's panic attacks.  During the entire period on appeal, the Veteran has reported having ongoing panic attacks that occur on a weekly basis.  When describing these panic attacks, the Veteran has reported that his last debilitating panic attack was in 2006, and he currently has one severe attack a year.  January 2014 VA examination; VA treatment record dated December 1, 2011.  He describes his weekly panic attacks as "twinges" of panic that he is generally able to control them with medication.  VA examinations dated in November 2006, April 2011, and January 2014; see also VA treatment record dated January 17, 2008.

Also notable are incidents of anger outbursts by the Veteran which required law enforcement intervention.  In 2011, the Veteran got into an argument with representatives at Disabled American Veterans, and was subsequently visited by a U.S. Marshall.  In 2013, the police were called when the Veteran got into a verbal altercation with the manager at an AT&T store.  No charges were brought against the Veteran in either incident.

The record also contains assignment of Global Assessment of Functioning (GAF) scores by the Veteran's psychiatric providers, consistently ranging from 50 to 60, representing moderate to severe impairment.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994); but see VA treatment record dated July 28, 2009 (assigning a GAF score of 42).  The Board notes that use of the GAF scale has been abandoned in the fifth edition of the DSM because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice," and has been replaced by the World Health Organization Disability Assessment Schedule.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013).  In this case, however, the fourth edition of the DSM was in use at the time the medical entries of record were made and thus, the GAF scores assigned remain relevant for consideration in this appeal.

Statements provided by the Veteran and his spouse reiterated that he experiences frequent panic attacks, suffers from flashbacks, and has difficulty sleeping.  The Veteran also stated that although his condition is under control with medication, he is aggressive, has feelings of despair, experiences bouts of crying, and has very low self-esteem when he is not taking medication.  Veteran statement received March 10, 2008.  The Veteran also stated that he has memory impairment that affects his ability to complete tasks, keep appointments, and pay bills on time.  Id.

Based on the above, the Board finds that the Veteran is entitled to a 50 percent rating for the entire time period on appeal.  The Veteran's psychiatric disability is primarily manifested by anxiety, depression, sleep disturbances, nightmares, and panic attacks.  The Veteran also experienced some suicidal ideation and isolated incidents of aggressive behavior.  The Veteran's assigned GAF scores are consistent with his medical records and reported symptoms.  

The Board acknowledges that the Veteran contends that his symptomatology is more severe than as shown in his VA examination reports and medical records, and that his treatment provider noted that he tends to downplay his symptoms.  See VA treatment records dated September 5, 2003, August 25, 2005, and June 11, 2011.  Unfortunately, the Board must base its decision on the evidence of record, which consists of the Veteran's symptoms as reported by him to his mental health treatment providers.

Based on the evidence of record, a higher rating is not warranted at any time during the period on appeal.  The Veteran's symptoms did not at any time approximate occupational and social impairment with deficiencies in most areas due to symptoms of the nature of severity of those listed in the criteria for a 70 percent rating, or total occupation and social impairment.  While the Board acknowledges that the Veteran had some suicidal ideation, it was passive with no active plan, and his mental health treatment providers consistently noted that he was not at risk of harm to himself.  The Board also notes that although the Veteran engaged in a verbal altercation on two occasions which required law enforcement intervention, these are isolated events rather than a pattern of behavior warranting a higher disability rating.  Furthermore, his psychiatric treatment providers consistently determined that the Veteran was not a danger to others.  Consequently, there is no evidence that those symptoms are of the severity, frequency, or duration as to result in the type of occupational and social impairment associated with a higher rating.  

The Board acknowledges a January 2012 letter from the Veteran's mental health treatment provider at the Vet Center, which states that the Veteran has severe symptoms which cause great distress and difficulty in his life.  However, the Board finds that this evidence, when taken with the other evidence of record, does not support a finding that a rating in excess of 50 percent is warranted.  While the Board does not disagree that the Veteran's symptoms are serious, the Board notes that GAF scores assigned in July 2011 and February 2013 were 55 and 60, respectively.  Those scores, assigned closer in time to the date of the letter, represent the treatment provider's belief that the Veteran's symptoms caused only moderate impairment.  Accordingly, the Board finds that a 50 percent rating is warranted.

The medical evidence of record contains no indication that the Veteran experiences any other symptoms indicative of a higher rating, such as delusions or hallucinations, inability to perform activities of daily living, or gross impairment in thought processes or communication.  The Veteran was consistently noted to be fully oriented, with normal hygiene and appearance.  While the Veteran reported anxiety and depression, it was never noted to have been of such severity as to affect his ability to function independently, appropriately and effectively.  Although some social impairment and isolation have been noted, they did not rise to the level of inability to establish and maintain effective relationships.  Rather, the Veteran has maintained a good relationship with his wife and interacts socially with members of the Vet Center.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate as to the Veteran's PTSD.  To the contrary, the very symptoms that the Veteran describes, such as anxiety, depression, sleep disturbances, social isolation, panic attacks and some suicidal ideation, are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's psychiatric disability symptomatology, and referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in the case.  Neither the Veteran nor the evidence suggests unemployability due to his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that the Veteran stopped working in 1997 due to his non-service-connected arthritis.  See November 2006 VA examination.  There is no evidence of unemployability due to his service-connected PTSD.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.

In summary, while the Board does not disagree that the Veteran's PTSD is indeed severe, his condition is consistent with a 50 percent rating for the entire appeal period.  Accordingly, a disability rating of 50 percent, but not higher, is warranted prior to January 14, 2014.  For the reasons given above, a rating higher than 50 percent is not warranted for any time during the appeal period.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in September 2006 and August 2008 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with VA examinations in November 2006, April 2011, and January 2014.  The Board notes that the Veteran asserts that the November 2006 examiner misrepresented some of his statements, specifically that the examiner found his depression to be stable.  See December 2007 Notice of Disagreement; Veteran Statement received March 10, 2008.  However, the Veteran has not otherwise indicated which statements he believes were untrue.  His contentions appear to amount to disagreement with the way that the examiner analyzed the evidence in reaching his conclusions, and are not tantamount to an allegation that the opinion itself was insufficient.  An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not shown that the examiner's opinion was inadequate.  With regard to the other examinations, he has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Finally, the Veteran testified at a hearing before the Board in October 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.


ORDER

A rating of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and recurrent panic disorder is granted from the receipt of a claim for an increase on September 1, 2006, to January 13, 2014, subject to the laws and regulations governing payment of monetary benefits.

A rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and recurrent panic disorder is denied for the entire appeal period.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


